UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2443


BRIAN WARCH; SAMUEL THAMES,

                Plaintiffs - Appellants,

          and

ABRAM SEWELL; RODNEY STITH,

                Plaintiffs,

          v.

INTERNATIONAL   LONGSHOREMEN’S   ASSOCIATION,    LOCAL    333;
STEAMSHIP TRADE ASSOCIATION; MTC; PORTS AMERICA,

                Defendants - Appellees,

          and

AMERICAN SUGAR REFINING, INC.; CERES TERMINALS,          INC.;
MID-ATLANTIC TERMINALS/WWL; TARTAN TERMINALS, INC.,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Susan K. Gauvey, Magistrate Judge.
(1:12-cv-00044-SKG)


Submitted:   April 28, 2014                   Decided:   May 2, 2014


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Brian Warch, Samuel Thames, Appellants Pro Se. Jennifer Lynn
Stair, TERRASA & STAIR, PA, Baltimore, Maryland; Michael J.
Collins, MICHAEL J. COLLINS, PC, Highland, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Brian Warch and Samuel Thames appeal the magistrate

judge’s order * dismissing in part and denying relief in part on

their civil action for breach of duty of fair representation

against     Defendant       International      Longshoremen’s         Association,

Local 333, and challenging employment practices of Defendants

Steamship    Trade    Association,      MTC,   and   Ports     America    and   the

magistrate judge’s order denying their Fed. R. Civ. P. 59(e)

motion to alter or amend judgment.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons     stated   by     the   magistrate     judge.        Warch     v.    Int’l

Longshoremen’s Ass’n, Local 333, No. 1:12-cv-00044-SKG (D. Md.

Mar. 27 & Oct. 29, 2013).           We deny the motion to intervene and

dispense     with    oral    argument    because       the    facts    and    legal

contentions    are   adequately     presented     in    the   materials       before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




     *
       The parties in this case consented to the jurisdiction of
the magistrate judge under 28 U.S.C. § 636(c)(1) (2012).



                                        3